Appeal from order, Supreme Court, New York County (Milton A. Tingling, J.), entered October 12, 2005, which denied plaintiffs’ motion to reargue, denominated as one for “renewal and/or reargument,” unanimously dismissed, without costs, as taken from a nonappealable paper.
Since plaintiffs did not offer any new or additional facts that would have changed the prior determination to dismiss, the motion was in essence one to reargue, the denial of which is not appealable (see Rosen v Rosenholc, 303 AD2d 230 [2003]). Concur—Mazzarelli, J.R, Andrias, Sullivan, McGuire and Malone, JJ.